Citation Nr: 0802019	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
bilateral hearing loss is related to noise exposure during 
his military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  Rather, he may establish the required nexus 
between his current hearing disability and his term of 
military service by showing that his current hearing 
disability resulted from personal injury suffered in the line 
of duty.  Id.  Claims for service connection must be 
considered on the basis of the places, types and 
circumstances of a claimant's military service.  38 C.F.R. 
§ 3.303(a) (2007).  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (2007).  

The veteran claims that he was exposed to excessive noise in 
service.  His first allegation of noise exposure is that he 
was exposed to extended rifle fire without ear protection 
during basic training.  His second allegation of noise 
exposure is that, while he was stationed at a missile site in 
"Thum, Germany," they had 10,000 rounds of "M14 and 45 cal 
ammo" that was required by the Army to be fired and brass 
accounted for every six months.  In addition, they also had 
"emergency destruct explosives" that had to be disposed of 
at intervals, and he was involved in at least two of these 
sessions.  No hearing protection was furnished during these 
times.  He has said that he was stationed at this missile 
site for nearly two and one-half years and, therefore, was 
involved in at least four sessions of firing "M14 and 45 cal 
ammo."  Finally, he has said that, at the time of his 
discharge in January 1969, he had to be given the hearing 
test three or four times before he passed it.  

He has reported that his hearing was tested twice in the 
1980s.  The first time was in 1985 by a private doctor.  The 
second test was in the late 1980s at Miracle Ear.  He says 
they both told him that the test results showed his hearing 
loss was due to exposure to loud noises, but he has no 
records from either of these medical care providers.  

As for post-service noise exposure, the veteran reported that 
he worked for 33 years in the telephone industry, but that he 
was required to wear hearing protection when exposed to loud 
noises.  

The veteran's DD214 shows that his military occupation 
specialty was Hercules Missile Crewman.  He was assigned to 
the 43rd Artillery Detachment, and was stationed in Europe 
for 2 years, 6 months and 13 days.  Service medical records 
do not show the veteran had any complaints or treatment 
related to his hearing during service.  His entrance 
examination from December 1965 does not indicate that 
audiometric testing of the veteran's hearing was conducted.  
Rather the whisper voice test was used with a resulting 15/15 
bilaterally.  Although the veteran did not report having any 
hearing problems on his Report of Medical History, he did 
state that his usual occupation prior to service had been 
shipping/trucking.  

The veteran underwent a separation examination in January 
1969.  Audiometric evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
20
LEFT
0
5
5
15
30

Although the veteran has stated that they had to test him 
three or four times before he passed the hearing test, there 
is no record of multiple tests having been conducted.  The 
veteran did not report a history of any problems with his 
hearing on the Report of Medical History.  

VA treatment records from March 2006 through April 2007 do 
not show any complaints of or treatment for bilateral hearing 
loss.  The veteran was initially provided a VA audio 
examination in August 2005.  At this examination, he reported 
having a longstanding hearing impairment.  He referred having 
noise exposure in the military from M-14s, 45 pistols and 
machine guns.  Post-service occupation history was reported 
as retired since May 2003 from the telephone company where 
the veteran had worked as an area supervisor since 1973.  
Between 1970 and 1973, the veteran installed and repaired 
telephones.  He also reported pre-service noise exposure from 
factory work in a food company for five to six years, 
handloading tractor trailers/shipping and receiving with use 
of tow motors.  Recreational noise exposure was reported as 
shotgun hunting and occasional chainsaw use.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
60
55
60
50
LEFT
25
50
70
70
54

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The assessment was mild sensorineural hearing loss in the 
right ear falling to moderate and moderately-severe ranges, 
and moderate sensorineural hearing loss in the left ear 
falling to moderately-severe to severe ranges.  

In response to a request for an opinion as to the etiology of 
the veteran's hearing loss, the examiner stated that she 
could not provide an opinion on etiology without resort to 
mere speculation.  Her reasoning was that audiometric 
frequency specific thresholds were not completed on entrance 
exam in December 1965 and the normal whisper test completed 
then does not provide information on hearing status in mid 
and high frequencies.  Examination in January 1969, however, 
suggests mild to moderate hearing loss at 4000 to 6000 hertz.  
She stated that, since the veteran did have some occupational 
noise exposure prior to service, she cannot provide an 
opinion on onset of the high frequency hearing loss present 
in 1969.  She did say, however, that, if the hearing loss was 
present prior to service, it was likely aggravated from 
military acoustic trauma, but she cannot confirm this from 
the claims file.

Another VA examination was provided to the veteran in June 
2007.  The same examiner examined the veteran.  At this 
examination, the veteran reported longstanding difficulty 
hearing.  He said that he could not be discharged from 
service until his hearing was evaluated three times due to 
decline in hearing on separation exam.  He reported the same 
military noise exposure.  As for his pre-service noise 
exposure, the veteran reported factory work from November 
1964 to March 1966 where he was responsible for handloading 
tractor trailers, and shipping and receiving.  He also 
reported that he worked at the same position post-service 
from January 1969 to December 1969.  He did telephone 
installation and repair from 1970 to 1973, and thereafter 
worked as a telephone company area supervisor until 2003, 
which consisted mostly of office work and on-road work using 
a pickup truck for transportation.  He reported his past 
recreational activities included fishing and outdoor 
activities, ATV (4 wheeler) use, and shotgun hunting "most 
of my life" but not since retirement.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
55
60
65
51
LEFT
30
55
70
75
58

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The assessment was mild sensorineural hearing loss in the 
right ear falling to moderate and moderately-severe ranges, 
and mild sensorineural hearing loss in the left ear falling 
to moderate to severe ranges.  

In response to the request for an opinion, the examiner again 
stated that she is unable to provide one without resort to 
mere speculation.  Giving the same reasons as before, she 
said she is unable to ascertain if the veteran's bilateral 
hearing loss is due to service due to the lack of entrance 
exam pure tones and the veteran's occupational and 
recreational noise exposure prior to service.

After considering all of the evidence, the Board finds that 
the evidence is in equipoise and, thus, reasonable doubt 
should be resolved in favor of the veteran.  The Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).

The veteran's statements as to noise exposure in service are 
not incredible given the time, place and circumstances of his 
military service.  He was in the Army Artillery and assigned 
to an artillery detachment in Europe.  Although there is no 
evidence to corroborate the veteran's specific history of 
noise exposure in service, there is also nothing to cast 
doubt on it.  The veteran is certainly competent to testify 
as to his exposure to loud noises.   

Furthermore, the veteran's separation examination appears to 
show a loss of high frequency hearing acuity.  Since there is 
no record of what the veteran's pure tone thresholds were 
upon his entrance into service and no notation otherwise that 
the veteran had any hearing problems, the veteran's hearing 
is presumed to have been sound upon his entrance.  See 
38 C.F.R. § 3.304(b) (2007) (The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.).  The loss of hearing acuity 
shown on the veteran's separation examination, therefore, 
lends credence to his statements.

Furthermore, the VA examiner has twice stated that she is 
unable to provide a medical opinion as to the etiology of the 
veteran's current bilateral hearing loss because of the lack 
of pure tone thresholds at the time of the veteran's entrance 
into service and the report of pre-service occupational and 
recreational noise exposure.  
Given the VA examiner's statements that she is unable to 
distinguish which period of noise exposure (pre-service or in 
service) is the cause of the veteran's current bilateral 
hearing loss along with the veteran's credible statements as 
to the time, nature and circumstances of his military 
service, the Board finds that the evidence raises a 
reasonable doubt whether the veteran's current bilateral 
hearing loss was incurred in service.  

Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for 
bilateral hearing loss is warranted, and the veteran's claim 
is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

The Board finds that the veteran's claim for service 
connection for tinnitus must be remanded to ensure that all 
due process due to the veteran has been met.  The last 
Supplemental Statement of the Case was issued by the AMC in 
September 2007.  That document was returned in the mail as 
undeliverable.  Additional mail from the Board was also 
returned as undeliverable.  The Board attempted to locate the 
veteran through his representative, The American Legion.  The 
veteran's representative responded that the veteran had moved 
during the pendency of his appeal and provided the veteran's 
current mailing address to the Board.  There is a memorandum 
to the claims file dated January 15, 2008, that details this 
and provides the veteran's current mailing address.  

Because it does not appear that the veteran received the 
September 2007 Supplemental Statement of the Case, the Board 
finds that it is necessary to remand the veteran's claim for 
service connection for tinnitus to the AMC for it to issue an 
Supplemental Statement of the Case with regard to this claim.  

Accordingly, the case is REMANDED for the following action:

1.  A Supplemental Statement of the Case 
should be issued to the veteran and his 
representative on the issue of entitlement 
to service connection for tinnitus.  The 
Supplemental Statement of the Case should be 
mailed to the veteran's current mailing 
address specified in the January 15, 2008, 
memorandum to the claims file.  

2.  An appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to the Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


